               Case 1:21-mj-02363-UA Document 3 Filed 03/11/21 Page 1 of 1

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                    X

  UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY VIDEO OR
                                                                    TELE CONFERENCE
                        -against-
                                                                       -CR-     ( )( )


Natalia Korzha
                                       Defendant(s).
                                                  X

 Defendant Natalia Korzha hereby voluntarily consents to participate in the following
 proceeding via X                             videoconferencing or X teleconferencing:

 X       Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

 X       Bail/Detention Hearing

         Conference Before a Judicial Officer



/s/ Natalia Korzha                                      /s/ Jonathan Marvinny
 Defendant’s Signature                                   Defendant’s Counsel’s Signature
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)

Natalia Korzha                                          Jonathan Marvinny
 Print Defendant’s Name                                  Print Counsel’s Name


 This proceeding was conducted by reliable video or telephone conferencing technology.

     3/11/21
 Date                                                    U.S. District Judge/U.S. Magistrate Judge
